 



Exhibit 10.3

COMMERCIAL VEHICLE GROUP, INC.
AMENDED AND RESTATED
EQUITY INCENTIVE PLAN

1. Purpose.

          This plan shall be known as the Commercial Vehicle Group, Inc. Amended
and Restated Equity Incentive Plan (the “Plan”). The purpose of the Plan shall
be to promote the long-term growth and profitability of Commercial Vehicle
Group, Inc. (the “Company”) and its Subsidiaries by (i) providing certain
directors, officers and employees of, and certain other individuals who perform
services for, or to whom an offer of employment has been extended by, the
Company and its Subsidiaries with incentives to maximize stockholder value and
otherwise contribute to the success of the Company and (ii) enabling the Company
to attract, retain and reward the best available persons for positions of
responsibility. Grants of incentive or non-qualified stock options, stock
appreciation rights (“SARs”), restricted stock units, restricted stock,
performance awards or any combination of the foregoing may be made under the
Plan.

2. Definitions.

          (a) “Board of Directors” and “Board” mean the board of directors of
the Company.

          (b) “Cause” shall, with respect to any participant, have the
equivalent meaning as the term “cause” or “for cause” in any employment,
consulting, or independent contractor’s agreement between the participant and
the Company or any Subsidiary, or in the absence of such an agreement that
contains such a defined term, shall mean the occurrence of one or more of the
following events:

               (i) Conviction of any felony or any crime or offense lesser than
a felony involving the property of the Company or a Subsidiary; or

               (ii) Deliberate or reckless conduct that has caused demonstrable
and serious injury to the Company or a Subsidiary, monetary or otherwise, or any
other serious misconduct of such a nature that the participant’s continued
relationship with the Company or a Subsidiary may reasonably be expected to
adversely affect the business or properties of the Company or any Subsidiary; or

               (iii) Willful refusal to perform or reckless disregard of duties
properly assigned, as determined by the Company; or

               (iv) Breach of duty of loyalty to the Company or a Subsidiary or
other act of fraud or dishonesty with respect to the Company or a Subsidiary.

 



--------------------------------------------------------------------------------



 



          For purposes of this Section 2(b), any good faith determination of
“Cause” made by the Committee shall be binding and conclusive on all interested
parties.

          (c) “Change in Control” means the occurrence of one of the following
events:

               (i) if any “person” or “group” as those terms are used in
Sections 13(d) and 14(d) of the Exchange Act or any successors thereto, other
than an Exempt Person, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act or any successor thereto), directly or
indirectly, of securities of the Company representing more than 50% of either
the then outstanding shares or the combined voting power of the then outstanding
securities of the Company; or

               (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or

               (iii) the consummation of a merger or consolidation of the
Company with any other corporation or other entity, other than a merger or
consolidation which would result in all or a portion of the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

               (iv) the consummation of a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets, other than a sale to an Exempt Person.

          (d) “Code” means the Internal Revenue Code of 1986, as amended.

          (e) “Committee” means the Compensation Committee of the Board, which
shall consist solely of two or more members of the Board, and each member of the
Committee shall be (i) a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act, unless administration of the Plan by
“non-employee directors” is not then required in order for exemptions under
Rule 16b-3 to apply to transactions under the Plan, (ii) an “outside director”
within the meaning of Section 162(m) of the Code, unless administration of the
Plan by “outside directors” is not then required in order to qualify for tax
deductibility under Section 162(m) of the Code, and (iii) independent, as
defined by the rules of the Nasdaq National Market or any national securities
exchange on which any securities of the Company are listed for trading, and if
not listed for trading, by the rules of the Nasdaq National Market.

          (f) “Common Stock” means the Common Stock, par value $.01 per share,
of the Company, and any other shares into which such stock may be changed by
reason of a recapitalization, reorganization, merger, consolidation or any other
change in the corporate structure or capital stock of the Company.

2



--------------------------------------------------------------------------------



 



          (g) “Competition” is deemed to occur if a person whose employment with
the Company or its Subsidiaries has terminated obtains a position as a full-time
or part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
2% of, a corporation, partnership, firm or other entity that engages, in any
state in which the Company or any Subsidiary is doing business at the time of
such person’s termination of employment, in any business which competes with any
product or service of the Company or any Subsidiary.

          (h) “Disability” means a disability that would entitle an eligible
participant to payment of monthly disability payments under any Company
disability plan or any agreement between the eligible participant and the
Company as otherwise determined by the Committee.

          (i) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

          (j) “Exempt Person” means (i) Onex Corporation, (ii) any person,
entity or group controlled by or under common control with any party included in
clause (i), or (iii) any employee benefit plan of the Company or any Subsidiary,
or a trustee or other administrator or fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary.

          (k) “Family Member” has the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto.

          (l) “Fair Market Value” of a share of Common Stock of the Company
means, as of the date in question, the officially-quoted closing selling price
of the stock (or if no selling price is quoted, the bid price) on the principal
securities exchange on which the Common Stock is then listed for trading
(including for this purpose the Nasdaq National Market) (the “Market”) for the
applicable trading day or, if the Common Stock is not then listed or quoted in
the Market, the Fair Market Value shall be the fair value of the Common Stock
determined in good faith by the Board; provided, however, that when shares
received upon exercise of an option are immediately sold in the open market, the
net sale price received may be used to determine the Fair Market Value of any
shares used to pay the exercise price or applicable withholding taxes and to
compute the withholding taxes.

          (m) “Good Reason” shall, with respect to any participant, have the
equivalent meaning as the term “good reason” or “for good reason” in any
employment, consulting, or independent contractor’s agreement between the
participant and the Company or any Subsidiary, or in the absence of such an
agreement that contains such a defined term, shall mean (i) the assignment to
the participant of any duties materially inconsistent with the participant’s
duties or responsibilities as assigned by the Company (or a Subsidiary), or any
other action by the Company (or a Subsidiary) which results in a material
diminution in such duties or responsibilities, excluding for this purpose any
isolated, insubstantial and inadvertent actions not taken in bad faith and which
are remedied by the Company (or a Subsidiary) promptly after receipt of notice
thereof given by the participant; (ii) any material failure by the Company (or a
Subsidiary) to make any payment of compensation or pay any benefits to the
participant that have been agreed upon between the Company (or a

3



--------------------------------------------------------------------------------



 



Subsidiary) and the participant in writing, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company (or a Subsidiary) promptly after receipt of notice
thereof given by the participant; or (iii) the Company’s (or Subsidiary’s)
requiring the participant to be based at any office or location outside of fifty
miles from the location of employment or service as of the date of award, except
for travel reasonably required in the performance of the participant’s
responsibilities.

          (n) “Incentive Stock Option” means an option conforming to the
requirements of Section 422 of the Code and any successor thereto.

          (o) “Non-Employee Director” has the meaning given to such term in
Rule 16b-3 under the Exchange Act and any successor thereto.

          (p) “Non-qualified Stock Option” means any stock option other than an
Incentive Stock Option.

          (q) “Other Company Securities” mean securities of the Company other
than Common Stock, which may include, without limitation, unbundled stock units
or components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.

          (r) “Performance Award” means a right, granted to a participant under
Section 12 hereof, to receive awards based upon performance criteria specified
by the Committee.

          (s) “Retirement” means retirement as defined under any Company pension
plan or retirement program or termination of one’s employment on retirement with
the approval of the Committee.

          (t) “Share” means a share of Common Stock that may be issued pursuant
to the Plan.

          (u) “Subsidiary” means a corporation or other entity of which
outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentage as may be approved by the
Committee, are owned directly or indirectly by the Company.

3. Administration.

     The Plan shall be administered by the Committee; provided that the Board
may, in its discretion, at any time and from time to time, resolve to administer
the Plan, in which case the term “Committee” shall be deemed to mean the Board
for all purposes herein. Subject to the provisions of the Plan, the Committee
shall be authorized to (i) select persons to participate in the Plan,
(ii) determine the form and substance of grants made under the Plan to each
participant, and the conditions and restrictions, if any, subject to which such
grants will be made, (iii) certify that the conditions and restrictions
applicable to any grant have been met, (iv) modify the terms of

4



--------------------------------------------------------------------------------



 



grants made under the Plan, (v) interpret the Plan and grants made thereunder,
(vi) make any adjustments necessary or desirable in connection with grants made
under the Plan to eligible participants located outside the United States and
(vii) adopt, amend, or rescind such rules and regulations, and make such other
determinations, for carrying out the Plan as it may deem appropriate. Decisions
of the Committee on all matters relating to the Plan shall be in the Committee’s
sole discretion and shall be conclusive and binding on all parties. The
validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with applicable federal
and state laws and rules and regulations promulgated pursuant thereto. No member
of the Committee and no officer of the Company shall be liable for any action
taken or omitted to be taken by such member, by any other member of the
Committee or by any officer of the Company in connection with the performance of
duties under the Plan, except for such person’s own willful misconduct or as
expressly provided by statute.

     The expenses of the Plan shall be borne by the Company. The Plan shall not
be required to establish any special or separate fund or make any other
segregation of assets to assume the payment of any award under the Plan, and
rights to the payment of such awards shall be no greater than the rights of the
Company’s general creditors.

4. Shares Available for the Plan; Limit on Awards.

     Subject to adjustments as provided in Section 19, the number of Shares that
may be issued pursuant to the Plan as awards shall not exceed 1,000,000 in the
aggregate. Such Shares may be in whole or in part authorized and unissued or
held by the Company as treasury shares. If any grant under the Plan expires or
terminates unexercised, becomes unexercisable or is forfeited as to any Shares,
or is tendered or withheld as to any Shares in payment of the exercise price of
the grant or the taxes payable with respect to the exercise, then such
unpurchased, forfeited, tendered or withheld Shares shall thereafter be
available for further grants under the Plan.

     Without limiting the generality of the foregoing provisions of this
Section 4 or the generality of the provisions of Sections 3, 6 or 21 or any
other section of this Plan, the Committee may, at any time or from time to time,
and on such terms and conditions (that are consistent with and not in
contravention of the other provisions of this Plan) as the Committee may, in its
sole discretion, determine, enter into agreements (or take other actions with
respect to the options) for new options containing terms (including exercise
prices) more (or less) favorable than the outstanding options.

     In any one calendar year, the Committee shall not grant to any one
participant awards to purchase or acquire a number of Shares in excess of twenty
percent (20 %) of the total number of Shares authorized under the Plan pursuant
to this Section 4.

5. Participation.

     Participation in the Plan shall be limited to those directors (including
Non-Employee Directors), officers (including non-employee officers) and
employees of, and other individuals performing services for, or to whom an offer
of employment has been extended by, the Company

5



--------------------------------------------------------------------------------



 



and its Subsidiaries selected by the Committee (including participants located
outside the United States). Nothing in the Plan or in any grant thereunder shall
confer any right on a participant to continue in the employ as a director or
officer of or in the performance of services for the Company or shall interfere
in any way with the right of the Company to terminate the employment or
performance of services or to reduce the compensation or responsibilities of a
participant at any time. By accepting any award under the Plan, each participant
and each person claiming under or through him or her shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, any action taken under the Plan by the Company, the Board or the Committee.

     Incentive Stock Options or Non-qualified Stock Options, SARs, restricted
stock units, restricted stock awards, performance awards, or any combination
thereof, may be granted to such persons and for such number of Shares as the
Committee shall determine (such individuals to whom grants are made being
sometimes herein called “optionees” or “grantees,” as the case may be).
Determinations made by the Committee under the Plan need not be uniform and may
be made selectively among eligible individuals under the Plan, whether or not
such individuals are similarly situated. A grant of any type made hereunder in
any one year to an eligible participant shall neither guarantee nor preclude a
further grant of that or any other type to such participant in that year or
subsequent years.

6. Incentive and Non-qualified Options and SARs.

     The Committee may from time to time grant to eligible participants
Incentive Stock Options, Non-qualified Stock Options, or any combination
thereof; provided that the Committee may grant Incentive Stock Options only to
eligible employees of the Company or its subsidiaries (as defined for this
purpose in Section 424(f) of the Code or any successor thereto). The options
granted shall take such form as the Committee shall determine, subject to the
following terms and conditions.

     It is the Company’s intent that Non-qualified Stock Options granted under
the Plan not be classified as Incentive Stock Options, that Incentive Stock
Options be consistent with and contain or be deemed to contain all provisions
required under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
If an Incentive Stock Option granted under the Plan does not qualify as such for
any reason, then to the extent of such non-qualification, the stock option
represented thereby shall be regarded as a Non-qualified Stock Option duly
granted under the Plan, provided that such stock option otherwise meets the
Plan’s requirements for Non-qualified Stock Options.

          (a) Price. The price per Share deliverable upon the exercise of each
option (“exercise price”) shall be established by the Committee, except that the
exercise price may not be less than 100% of the Fair Market Value of a share of
Common Stock as of the date of grant of the option, and in the case of the grant
of any Incentive Stock Option to an employee who, at the time of the grant, owns
more than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, the exercise price may not be less than 110%
of the Fair Market Value of a share of Common Stock as of the date of grant of
the option, in each case unless otherwise permitted by Section 422 of the Code
or any successor thereto.

6



--------------------------------------------------------------------------------



 



          (b) Payment. Options may be exercised, in whole or in part, upon
payment of the exercise price of the Shares to be acquired. Unless otherwise
determined by the Committee, payment shall be made (i) in cash (including check,
bank draft, money order or wire transfer of immediately available funds),
(ii) by delivery of outstanding shares of Common Stock with a Fair Market Value
on the date of exercise equal to the aggregate exercise price payable with
respect to the options’ exercise, (iii) by simultaneous sale through a broker
reasonably acceptable to the Committee of Shares acquired on exercise, as
permitted under Regulation T of the Federal Reserve Board, (iv), if the Shares
are traded on an established securities market at the time of exercise, by
authorizing the Company to withhold from issuance a number of Shares issuable
upon exercise of the options which, when multiplied by the Fair Market Value of
a share of Common Stock on the date of exercise, is equal to the aggregate
exercise price payable with respect to the options so exercised, or (v) by any
combination of the foregoing.

          In the event a grantee elects to pay the exercise price payable with
respect to an option pursuant to clause (ii) above, (A) only a whole number of
share(s) of Common Stock (and not fractional shares of Common Stock) may be
tendered in payment, (B) such grantee must present evidence acceptable to the
Company that he or she has owned any such shares of Common Stock tendered in
payment of the exercise price (and that such tendered shares of Common Stock
have not been subject to any substantial risk of forfeiture) for at least six
months prior to the date of exercise, and (C) Common Stock must be delivered to
the Company. Delivery for this purpose may, at the election of the grantee, be
made either by (A) physical delivery of the certificate(s) for all such shares
of Common Stock tendered in payment of the price, accompanied by duly executed
instruments of transfer in a form acceptable to the Company, or (B) direction to
the grantee’s broker to transfer, by book entry, such shares of Common Stock
from a brokerage account of the grantee to a brokerage account specified by the
Company. When payment of the exercise price is made by delivery of Common Stock,
the difference, if any, between the aggregate exercise price payable with
respect to the option being exercised and the Fair Market Value of the shares of
Common Stock tendered in payment (plus any applicable taxes) shall be paid in
cash. No grantee may tender shares of Common Stock having a Fair Market Value
exceeding the aggregate exercise price payable with respect to the option being
exercised (plus any applicable taxes).

          In the event a grantee elects to pay the exercise price payable with
respect to an option pursuant to clause (iv) above, (A) only a whole number of
Share(s) (and not fractional Shares) may be withheld in payment and (B) such
grantee must present evidence acceptable to the Company that he or she has owned
a number of shares of Common Stock at least equal to the number of Shares to be
withheld in payment of the exercise price (and that such owned shares of Common
Stock have not been subject to any substantial risk of forfeiture) for at least
six months prior to the date of exercise. When payment of the exercise price is
made by withholding of Shares, the difference, if any, between the aggregate
exercise price payable with respect to the option being exercised and the Fair
Market Value of the Shares withheld in payment (plus any applicable taxes) shall
be paid in cash. No grantee may authorize the withholding of Shares having a
Fair Market Value exceeding the aggregate exercise price payable with respect to
the option being exercised (plus any applicable taxes). Any withheld Shares
shall no longer be issuable under such option (except pursuant to any Reload
Option (as defined below) with respect to any such withheld Shares).

7



--------------------------------------------------------------------------------



 



          (c) Terms of Options. The term during which each option may be
exercised shall be determined by the Committee, but if required by the Code and
except as otherwise provided herein, no option shall be exercisable in whole or
in part more than ten years from the date it is granted, and no Incentive Stock
Option granted to an employee who at the time of the grant owns more than 10% of
the total combined voting power of all classes of stock of the Company or any of
its Subsidiaries shall be exercisable more than five years from the date it is
granted. All rights to purchase Shares pursuant to an option shall, unless
sooner terminated, expire at the date designated by the Committee. The Committee
shall determine the date on which each option shall become exercisable and may
provide that an option shall become exercisable in installments. The Shares
constituting each installment may be purchased in whole or in part at any time
after such installment becomes exercisable, subject to such minimum exercise
requirements as may be designated by the Committee. Prior to the exercise of an
option and delivery of the Shares represented thereby, the optionee shall have
no rights as a stockholder with respect to any Shares covered by such
outstanding option (including any dividend or voting rights).

          (d) Limitations on Grants. If required by the Code, the aggregate Fair
Market Value (determined as of the grant date) of Shares for which an Incentive
Stock Option is exercisable for the first time during any calendar year under
all equity incentive plans of the Company and its Subsidiaries (as defined in
Section 422 of the Code or any successor thereto) may not exceed $100,000.

          (e) Termination.

               (i) Death or Disability. Except as otherwise determined by the
Committee, if a participant ceases to be a director, officer or employee of, or
to perform other services for, the Company and any Subsidiary due to death or
Disability, all of the participant’s options and SARs that were exercisable on
the date of such cessation shall remain so for a period of 180 days from the
date of such death or Disability, but in no event after the expiration date of
the options or SARs; provided that the participant does not engage in
Competition during such 180-day period unless he or she received written consent
to do so from the Board or the Committee. Notwithstanding the foregoing, if the
Disability giving rise to the termination of employment is not within the
meaning of Section 22(e)(3) of the Code or any successor thereto, Incentive
Stock Options not exercised by such participant within 90 days after the date of
termination of employment will cease to qualify as Incentive Stock Options and
will be treated as Non-qualified Stock Options under the Plan if required to be
so treated under the Code.

               (ii) Retirement. Except as otherwise determined by the Committee,
if a participant ceases to be a director, officer or employee of, or to perform
other services for, the Company or any Subsidiary upon the occurrence of his or
her Retirement, (A) all of the participant’s options and SARs that were
exercisable on the date of Retirement shall remain exercisable for, and shall
otherwise terminate at the end of, a period of 90 days after the date of
Retirement, but in no event after the expiration date of the options or SARs;
provided that the participant does not engage in Competition during such 90-day
period unless he or she receives written consent to do so from the Board or the
Committee, and (B) all of the participant’s options and SARs that were not
exercisable on the date of Retirement shall be forfeited immediately

8



--------------------------------------------------------------------------------



 



upon such Retirement; provided, however, that such options and SARs may become
fully vested and exercisable in the discretion of the Committee. Notwithstanding
the foregoing, Incentive Stock Options not exercised by such participant within
90 days after Retirement will cease to qualify as Incentive Stock Options and
will be treated as Non-qualified Stock Options under the Plan if required to be
so treated under the Code.

               (iii) Discharge for Cause. Except as otherwise determined by the
Committee, if a participant ceases to be a director, officer or employee of, or
to perform other services for, the Company or a Subsidiary due to Cause, or if a
participant does not become a director, officer or employee of, or does not
begin performing other services for, the Company or a Subsidiary for any reason,
all of the participant’s options and SARs shall expire and be forfeited
immediately upon such cessation or non-commencement, whether or not then
exercisable.

               (iv) Other Termination. Except as otherwise determined by the
Committee, if a participant ceases to be a director, officer or employee of, or
to otherwise perform services for, the Company or a Subsidiary for any reason
other than death, Disability, Retirement or Cause, (A) all of the participant’s
options and SARs that were exercisable on the date of such cessation shall
remain exercisable for, and shall otherwise terminate at the end of, a period of
90 days after the date of such cessation, but in no event after the expiration
date of the options or SARs; provided that the participant does not engage in
Competition during such 90-day period unless he or she receives written consent
to do so from the Board or the Committee, and (B) all of the participant’s
options and SARs that were not exercisable on the date of such cessation shall
be forfeited immediately upon such cessation.

          (f) Grant of Reload Options. The Committee may provide (either at the
time of grant or exercise of an option), in its discretion, for the grant to a
grantee who exercises all or any portion of an option (“Exercised Options”) and
who pays all or part of such exercise price with shares of Common Stock, of an
additional option (a “Reload Option”) for a number of shares of Common Stock
equal to the sum (the “Reload Number”) of the number of shares of Common Stock
tendered or withheld in payment of such exercise price for the Exercised Options
plus, if so provided by the Committee, the number of shares of Common Stock, if
any, tendered or withheld by the grantee or withheld by the Company in
connection with the exercise of the Exercised Options to satisfy any federal,
state or local tax withholding requirements. The terms of each Reload Option,
including the date of its expiration and the terms and conditions of its
exercisability and transferability, shall be the same as the terms of the
Exercised Option to which it relates, except that (i) the grant date for each
Reload Option shall be the date of exercise of the Exercised Option to which it
relates and (ii) the exercise price for each Reload Option shall be the Fair
Market Value of the Common Stock on the grant date of the Reload Option.

          (g) Options Exercisable for Restricted Stock. The Committee shall have
the discretion to grant options which are exercisable for Shares of restricted
stock. Should the participant cease to be a director, officer or employee of, or
to perform other services for, the Company or any Subsidiary while holding such
Shares of restricted stock, the Company shall have the right to repurchase, at
the exercise price paid per share, any or all of those Shares of restricted
stock. The terms upon which such repurchase right shall be exercisable
(including the

9



--------------------------------------------------------------------------------



 



period and procedure for exercise and the appropriate vesting schedule for the
purchased shares) shall be established by the Committee and set forth in the
document evidencing such repurchase right.

7. Stock Appreciation Rights.

     The Committee shall have the authority to grant SARs under this Plan. SARs
shall be subject to such terms and conditions as the Committee may specify;
provided that (1) the exercise price of an SAR may never be less than the fair
market value of the Shares subject to the SAR on the date the SAR is granted,
(2) the Shares are traded on an established securities market, (3) only Shares
may be delivered in settlement of the right upon exercise, and (4) no SAR may
include any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise of the SAR.

     Prior to the exercise of the SAR and delivery of the Shares represented
thereby, the participant shall have no rights as a stockholder with respect to
Shares covered by such outstanding SAR (including any dividend or voting
rights).

     Upon the exercise of an SAR, the participant shall be entitled to a
distribution in an amount equal to (A) the difference between the Fair Market
Value of a share of Common Stock on the date of exercise and the exercise price
of the SAR multiplied by (B) the number of Shares as to which the SAR is
exercised. Such distribution shall be in Shares having a Fair Market Value equal
to such amount.

     All SARs will be exercised automatically on the last day prior to the
expiration date of the SAR so long as the Fair Market Value of a share of Common
Stock on that date exceeds the exercise price of the SAR.

8. Restricted Stock.

     The Committee may at any time and from time to time grant Shares of
restricted stock under the Plan to such participants and in such amounts as it
determines. Each grant of restricted stock shall specify the applicable
restrictions on such Shares, the duration of such restrictions (which shall be
at least six months except as otherwise determined by the Committee or provided
in the third paragraph of this Section 8), and the time or times at which such
restrictions shall lapse with respect to all or a specified number of Shares
that are part of the grant.

     The participant will be required to pay the Company the aggregate par value
of any Shares of restricted stock (or such larger amount as the Board may
determine to constitute capital under Section 154 of the Delaware General
Corporation Law, as amended, or any successor thereto) within ten days of the
date of grant, unless such Shares of restricted stock are treasury shares.
Unless otherwise determined by the Committee, certificates representing Shares
of restricted stock granted under the Plan will be held in escrow by the Company
on the participant’s behalf during any period of restriction thereon and will
bear an appropriate legend specifying the applicable restrictions thereon, and
the participant will be required to execute a blank stock power therefor. Except
as otherwise provided by the Committee, during such period

10



--------------------------------------------------------------------------------



 



of restriction the participant shall have all of the rights of a holder of
Common Stock, including but not limited to the rights to receive dividends and
to vote, and any stock or other securities received as a distribution with
respect to such participant’s restricted stock shall be subject to the same
restrictions as then in effect for the restricted stock.

     At such time as a participant ceases to be a director, officer, or employee
of, or to otherwise perform services for, the Company and its Subsidiaries due
to death, Disability or Retirement during any period of restriction, all
restrictions on Shares granted to such participant shall lapse. At such time as
a participant ceases to be, or in the event a participant does not become, a
director, officer or employee of, or otherwise performing services for, the
Company or its Subsidiaries for any other reason, all Shares of restricted stock
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company.

9. Restricted Stock Units; Deferred Stock Units.

     The Committee may at any time and from time to time grant restricted stock
units under the Plan to such participants and in such amounts as it determines.
Each grant of restricted stock units shall specify the applicable restrictions
on such units, the duration of such restrictions (which shall be at least six
months except as otherwise determined by the Committee or provided in the third
paragraph of this Section 9), and the time or times at which such restrictions
shall lapse with respect to all or a specified number of units that are part of
the grant.

     Each restricted stock unit shall be equivalent in value to one share of
Common Stock and shall entitle the participant to receive one Share from the
Company at the end of the vesting period (the “Vesting Period”) of the
applicable restricted stock unit, unless the participant elects in a timely
fashion, as provided below, to defer the receipt of such Shares with respect to
the restricted stock units. The Committee may require the payment by the
participant of a specified purchase price in connection with any restricted
stock unit award.

     Except as otherwise provided by the Committee, during the Vesting Period
the participant shall not have any rights as a shareholder of the Company;
provided that the participant shall have the right to receive accumulated
dividends or distributions with respect to the corresponding number of shares of
Common Stock underlying each restricted stock unit at the end of the Vesting
Period, unless the participant elects in a timely fashion, as provided below, to
defer the receipt of the Shares with respect to the restricted stock units, in
which case such accumulated dividends or distributions shall be paid by the
Company to the participant at such time as the payment of the Shares with
respect to the deferred stock units.

     Except as otherwise provided by the Committee, immediately prior to a
Change in Control or at such time as a participant ceases to be a director,
officer or employee of, or to otherwise perform services for, the Company and
any of its Subsidiaries due to death, Disability or Retirement during any
Vesting Period, all restrictions on restricted stock units granted to such
participant shall lapse and the participant shall be then entitled to receive
payment in Shares with respect to the applicable restricted stock units. At such
time as a participant ceases to be a director, officer or employee of, or
otherwise performing services for, the Company and any of

11



--------------------------------------------------------------------------------



 



its Subsidiaries for any other reason, all restricted stock units granted to
such participant on which the restrictions have not lapsed shall be immediately
forfeited to the Company.

     A participant may elect by written notice to the Company, which notice must
be made before the later of (i) the close of the tax year preceding the year in
which the restricted stock units are granted or (ii) 30 days of first becoming
eligible to participate in the Plan (or, if earlier, the last day of the tax
year in which the participant first becomes eligible to participate in the plan)
and on or prior to the date the restricted stock units are granted, to defer the
receipt of all or a portion of the Shares due with respect to the vesting of
such restricted stock units; provided that the Committee may impose such
additional restrictions with respect to the time at which a participant may
elect to defer receipt of Shares subject to the deferral election, and any other
terms with respect to a grant of restricted stock units to the extent the
Committee deems necessary to enable the participant to defer recognition of
income with respect to such units until the Shares underlying such units are
issued or distributed to the participant. Upon such deferral, the restricted
stock units so deferred shall be converted into deferred stock units. Except as
provided below, delivery of Shares with respect to deferred stock units shall be
made at the end of the deferral period set forth in the participant’s deferral
election notice (the “Deferral Period”). Deferral Periods shall be no less than
one year after the vesting date of the applicable restricted stock units.

     Except as otherwise provided by the Committee, during such Deferral Period
the participant shall not have any rights as a shareholder of the Company;
provided that, the participant shall have the right to receive accumulated
dividends or distributions with respect to the corresponding number of shares of
Common Stock underlying each deferred stock unit at the end of the Deferral
Period.

     Except as otherwise provided by the Committee, if a participant ceases to
be a director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to his or her death prior to the end of the
Deferral Period, the participant shall receive payment in Shares in respect of
such participant’s deferred stock units which would have matured or been earned
at the end of such Deferral Period as if the applicable Deferral Period had
ended as of the date of such participant’s death.

     Except as otherwise provided by the Committee, if a participant ceases to
be a director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary upon becoming disabled (as defined under
Section 409A(a)(2)(C) of the Code) or Retirement or for any other reason except
termination for Cause prior to the end of the Deferral Period, the participant
shall receive payment in Shares in respect of such participant’s deferred stock
units at the end of the applicable Deferral Period or on such accelerated basis
as the Committee may determine, to the extent permitted by regulations issued
under Section 409A(a)(3) of the Code.

     Except as otherwise provided by the Committee, if a participant ceases to
be a director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to termination for Cause such participant shall
immediately forfeit any deferred stock units which would have matured or been
earned at the end of the applicable Deferral Period.

12



--------------------------------------------------------------------------------



 



     Except as otherwise provided by the Committee, in the event of a Change in
Control that also constitutes a “change in the ownership or effective control
of” the Company, or a “change in the ownership of a substantial portion of the
assets” of the Company (in each case as determined under IRS Notice 2005-1, as
amended or supplemented from time to time, or regulations issued pursuant to
Section 409A(a)(2)(A)(v) of the Code), a participant shall receive payment in
Shares in respect of such participant’s deferred stock units which would have
matured or been earned at the end of the applicable Deferral Period as if such
Deferral Period had ended immediately prior to the Change in Control; provided,
however, that if an event that constitutes a Change in Control hereunder does
not constitute a “change in control” under Section 409A of the Code (or the
regulations promulgated thereunder), no payments with respect to the deferred
stock units shall be made under this paragraph to the extent such payments would
constitute an impermissible acceleration under Section 409A of the Code.

10. Dividend Equivalents.

     The Committee is authorized to grant dividend equivalents to a participant
entitling the participant to receive cash, Shares, other awards, or other
property equal in value to dividends paid with respect to a specified number of
shares of Common Stock of the Company, or other periodic payments. Dividend
equivalents may be awarded on a free-standing basis or in connection with
another award. The Committee may provide that dividend equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional shares of Common Stock of the Company, awards, or other investment
vehicles, and subject to such restrictions on transferability and risks of
forfeiture, as the Committee may specify.

11. Other Stock-Based Awards.

     The Committee is authorized, subject to limitations under applicable law,
to grant to participants such other awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, shares of Common Stock of the Company, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, purchase rights for Shares, awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and awards valued by reference to the book value of
Shares or the value of securities of or the performance of specified
Subsidiaries. The Committee shall determine the terms and conditions of such
awards. Shares delivered pursuant to an award in the nature of a purchase right
granted under this Section 11 shall be purchased for such consideration
(including without limitation loans from the Company or a Subsidiary to the
extent permissible under the Sarbanes Oxley Act of 2002 and other applicable
law), paid for at such times, by such methods, and in such forms, including,
without limitation, cash, Shares, other awards or other property, as the
Committee shall determine. Cash awards, as an element of or supplement to any
other award under the Plan, may also be granted pursuant to this Section 11.

13



--------------------------------------------------------------------------------



 



12. Performance Awards.

     The Committee is authorized to make Performance Awards payable in cash,
Shares, or other awards, on terms and conditions established by the Committee,
subject to the provisions of this Section 12.

     The performance goals for such Performance Awards shall consist of one or
more business criteria and a targeted level or levels of performance with
respect to each of such criteria, or such other personal or business goals and
objectives, as the Committee shall determine. The Committee may determine that
such Performance Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance Awards. Performance goals may differ for Performance Awards
granted to any one participant or to different participants.

     Achievement of performance goals in respect of such Performance Awards
shall be measured over any performance period determined by the Committee.
During the performance period, the Committee shall have the authority to adjust
the performance goals and objectives for such performance period for such
reasons as it deems equitable. A performance award shall be paid no later than
two and one-half months after the last day of the tax year in which a
performance period is completed.

     The Committee may establish a Performance Award pool, which shall be an
unfunded pool, for purposes of measuring Company performance in connection with
Performance Awards. The amount of such Performance Award pool shall be based
upon the achievement of a performance goal or goals during the given performance
period, as specified by the Committee. The Committee may specify the amount of
the Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.

     Settlement of Performance Awards shall be in cash, Shares, other awards or
other property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards. The Committee shall specify the circumstances in
which such Performance Awards shall be paid or forfeited in the event of
termination of the participant’s employment or service prior to the end of a
performance period or settlement of Performance Awards.

13. Change in Control.

     Unless otherwise determined by the Committee, if there is a Change in
Control of the Company and a participant’s employment or service as a director,
officer, or employee of the Company or a Subsidiary, is terminated (1) by the
Company without Cause, (2) by reason of the participant’s death, Disability, or
Retirement, or (3) by the participant for Good Reason, within twelve months
after such Change in Control:

14



--------------------------------------------------------------------------------



 



               (i) any award carrying a right to exercise that was not
previously vested and exercisable as of the time of the Change in Control, shall
become immediately vested and exercisable, and shall remain so for up to
180 days after the date of termination (but in no event after the expiration
date of the award), subject to applicable restrictions;

               (ii) any restrictions, deferral of settlement, and forfeiture
conditions applicable to any other award granted under the Plan shall lapse and
such awards shall be deemed fully vested as of the time of the Change in
Control, except to the extent of any waiver by the participant, and subject to
applicable restrictions; and

               (iii) with respect to any outstanding Performance Award, the
Committee may, within its discretion, deem the performance goals and other
conditions relating to the Performance Award as having been met as of the date
of the Change in Control. Such performance award shall be paid no later than two
and one-half months after the last day of the tax year in which such Change of
Control occurred (or in the event that such Change in Control causes the tax
year to end, no later than two and one-half months after the closing of such
Change in Control).

     Notwithstanding the foregoing, or any other provision of this Plan to the
contrary, in connection with any transaction of the type specified by clause
(iii) of the definition of a Change in Control in Section 2(c), the Committee
may, in its discretion, (i) cancel any or all outstanding options under the Plan
in consideration for payment to the holders thereof of an amount equal to the
portion of the consideration that would have been payable to such holders
pursuant to such transaction if their options had been fully exercised
immediately prior to such transaction, less the aggregate exercise price that
would have been payable therefor, or (ii) if the amount that would have been
payable to the option holders pursuant to such transaction if their options had
been fully exercised immediately prior thereto would be equal to or less than
the aggregate exercise price that would have been payable therefor, cancel any
or all such options for no consideration or payment of any kind. Payment of any
amount payable pursuant to the preceding sentence may be made in cash or, in the
event that the consideration to be received in such transaction includes
securities or other property, in cash and/or securities or other property in the
Committee’s discretion.

14. Withholding Taxes.

          (a) Participant Election. Unless otherwise determined by the
Committee, a participant may elect to deliver shares of Common Stock (or have
the Company withhold shares acquired upon exercise of an option or SAR or
deliverable upon grant or vesting of restricted stock, as the case may be) to
satisfy, in whole or in part, the amount the Company is required to withhold for
taxes in connection with the exercise of an option or SAR or the delivery of
restricted stock upon grant or vesting, as the case may be. Such election must
be made on or before the date the amount of tax to be withheld is determined.
Once made, the election shall be irrevocable. The fair market value of the
shares to be withheld or delivered will be the Fair Market Value as of the date
the amount of tax to be withheld is determined. In the event a participant
elects to deliver or have the Company withhold shares of Common Stock pursuant
to this Section 14(a), such delivery or withholding must be made subject to the
conditions and

15



--------------------------------------------------------------------------------



 



pursuant to the procedures set forth in Section 6(b) with respect to the
delivery or withholding of Common Stock in payment of the exercise price of
options.

          (b) Company Requirement. The Company may require, as a condition to
any grant or exercise under the Plan or to the delivery of certificates for
Shares issued hereunder, that the grantee make provision for the payment to the
Company, either pursuant to Section 14(a) or this Section 14(b), of federal,
state or local taxes of any kind required by law to be withheld with respect to
any grant or delivery of Shares. The Company, to the extent permitted or
required by law, shall have the right to deduct from any payment of any kind
(including salary or bonus) otherwise due to a grantee, an amount equal to any
federal, state or local taxes of any kind required by law to be withheld with
respect to any grant or delivery of Shares under the Plan.

15. Written Agreement; Vesting.

          Each employee to whom a grant is made under the Plan shall enter into
a written agreement with the Company that shall contain such provisions,
including without limitation vesting requirements, consistent with the
provisions of the Plan, as may be approved by the Committee. Unless the
Committee determines otherwise and except as otherwise provided in Sections 6,
7, and 8 in connection with a Change in Control or certain occurrences of
termination, no grant under this Plan may be exercised, and no restrictions
relating thereto may lapse, within six months of the date such grant is made.

16. Transferability.

     Unless the Committee determines otherwise, no award granted under the Plan
shall be transferable by a participant other than by will or the laws of descent
and distribution or to a participant’s Family Member by gift or a qualified
domestic relations order as defined by the Code. Unless the Committee determines
otherwise, an option, SAR or performance award may be exercised only by the
optionee or grantee thereof; by his or her Family Member if such person has
acquired the option, SAR or performance award by gift or qualified domestic
relations order; by the executor or administrator of the estate of any of the
foregoing or any person to whom the Option is transferred by will or the laws of
descent and distribution; or by the guardian or legal representative of any of
the foregoing; provided that Incentive Stock Options may be exercised by any
Family Member, guardian or legal representative only if permitted by the Code
and any regulations thereunder. All provisions of this Plan shall in any event
continue to apply to any option, SAR, performance award or restricted stock
granted under the Plan and transferred as permitted by this Section 16, and any
transferee of any such option, SAR, performance award or restricted stock shall
be bound by all provisions of this Plan as and to the same extent as the
applicable original grantee.

17. Listing, Registration and Qualification.

     If the Committee determines that the listing, registration or qualification
upon any securities exchange or under any law of Shares subject to any option,
SAR, performance award, restricted stock unit, or restricted stock grant is
necessary or desirable as a condition of, or in connection with, the granting of
same or the issue or purchase of Shares thereunder, no such

16



--------------------------------------------------------------------------------



 



option or SAR may be exercised in whole or in part, no such performance award
may be paid out, and no Shares may be issued, unless such listing, registration
or qualification is effected free of any conditions not acceptable to the
Committee.

18. Transfers Between Company and Subsidiaries.

     The transfer of an employee, consultant or independent contractor from the
Company to a Subsidiary, from a Subsidiary to the Company, or from one
Subsidiary to another shall not be considered a termination of employment or
services; nor shall it be considered a termination of employment if an employee
is placed on military or sick leave or such other leave of absence which is
considered by the Committee as continuing intact the employment relationship.

19. Adjustments.

     In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, distribution of assets,
or any other change in the corporate structure or shares of the Company, the
Committee shall make such adjustment as it deems appropriate in the number and
kind of Shares or other property available for issuance under the Plan
(including, without limitation, the total number of Shares available for
issuance under the Plan pursuant to Section 4), in the number and kind of
options, SARs, Shares or other property covered by grants previously made under
the Plan, and in the exercise price of outstanding options and SARs; provided,
however, that the Committee shall not be required to make any adjustment that
would (i) require the inclusion of any compensation deferred pursuant to
provisions of the Plan (or an award thereunder) in a participant’s gross income
pursuant to Section 409A of the Code and the regulations issued thereunder from
time to time and/or (ii) cause any award made pursuant to the Plan to be treated
as providing for the deferral of compensation pursuant to such Code section and
regulations. Any such adjustment shall be final, conclusive and binding for all
purposes of the Plan. In the event of any merger, consolidation or other
reorganization in which the Company is not the surviving or continuing
corporation or in which a Change in Control is to occur, all of the Company’s
obligations regarding awards that were granted hereunder and that are
outstanding on the date of such event shall, on such terms as may be approved by
the Committee prior to such event, be (a) canceled in exchange for cash or other
property (but, with respect to deferred stock units, only if such merger,
consolidation, other reorganization, or Change in Control constitutes a “change
in ownership or control” of the Company or a “change in the ownership of a
substantial portion of the assets” of the Company, as determined pursuant to
regulations issued under Section 409A(a)(2)(A)(v) of the Code) or (b) assumed by
the surviving or continuing corporation.

20. Amendment and Termination of the Plan.

     The Board of Directors or the Committee, without approval of the
stockholders, may amend or terminate the Plan, except that no amendment shall
become effective without prior approval of the stockholders of the Company if
stockholder approval would be required by applicable law or regulations,
including if required for continued compliance with the performance-based
compensation exception of Section 162(m) of the Code or any successor

17



--------------------------------------------------------------------------------



 



thereto, under the provisions of Section 422 of the Code or any successor
thereto, or by any listing requirement of the principal stock exchange on which
the Common Stock is then listed.

     Notwithstanding any other provisions of the Plan, and in addition to the
powers of amendment set forth in this Section 20 and Section 21 hereof or
otherwise, the provisions hereof and the provisions of any award made hereunder
may be amended unilaterally by the Committee from time to time to the extent
necessary (and only to the extent necessary) to prevent the implementation,
application or existence (as the case may be) of any such provision from
(i) requiring the inclusion of any compensation deferred pursuant to the
provisions of the Plan (or an award thereunder) in a participant’s gross income
pursuant to Section 409A of the Code, and the regulations issued thereunder from
time to time and/or (ii) inadvertently causing any award hereunder to be treated
as providing for the deferral of compensation pursuant to such Code section and
regulations.

21. Amendment or Substitution of Awards under the Plan.

     The terms of any outstanding award under the Plan may be amended from time
to time by the Committee in its discretion in any manner that it deems
appropriate, including, but not limited to, any acceleration of the date of
exercise of any award and/or payments (but, with respect to deferred stock
units, only to the extent permitted by regulations issued under
Section 409A(a)(3) of the Code) thereunder or of the date of lapse of
restrictions on Shares; provided that, except as otherwise provided in
Section 16, no such amendment shall adversely affect in a material manner any
right of a participant under the award without his or her written consent. The
Committee may, in its discretion, permit holders of awards under the Plan to
surrender outstanding awards in order to exercise or realize rights under other
awards, or in exchange for the grant of new awards, or require holders of awards
to surrender outstanding awards as a condition precedent to the grant of new
awards under the Plan, but only if such surrender, exercise, realization,
exchange, or grant (a) would not constitute a distribution of deferred
compensation for purposes of Section 409A(a)(3) of the Code or (b) constitutes a
distribution of deferred compensation that is permitted under regulations issued
pursuant to Section 409A(a)(3) of the Code.

22. Commencement Date; Termination Date.

     The date of commencement of the Plan shall be the date of the closing of
the Company’s initial public offering of its Common Stock. If required by the
Code, the Plan will also be subject to reapproval by the shareholders of the
Company prior to the fifth anniversary of such commencement date.

     Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate at the close of business on the
tenth anniversary of the date of commencement. No termination of the Plan shall
materially and adversely affect any of the rights or obligations of any person,
without his or her written consent, under any grant of options or other
incentives theretofore granted under the Plan.

18



--------------------------------------------------------------------------------



 



23. Severability.

     Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.

24. Governing Law.

     The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.

19